           Case 1:21-mj-00216-ZMF Document 13 Filed 03/17/21 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

v.                                                    CASE NO.: 1:21-mj-216

ADAM HONEYCUTT,
______________________

                                               ORDER

         Upon consideration of the Consent Motion for Immediate Release of Defendant in

this case only, it is this __        ___ day of March, 2021;

IT IS HEREBY ORDERED:

               1.      That the Defendant’s Motion is hereby GRANTED.

               2.      The Defendant shall be released in this case only immediately from

                       custody with the following Pre-Trial Services conditions:

                                a.      Stay away from DC unless for Court, Pretrial or

                       consultation with attorney.

                                b.      Call Pretrial Services once per week

                                c.      Advise Pretrial Services of any travel within the US

                       outside of home jurisdiction.

                                d.      No travel outside of the continental US without Court

                       approval.

                                e.      Participate in all future proceedings as directed.

                                f.      Do Not Possess Any Firearms.




                                                Zia M. Faruqui
                                                United States Magistrate Judge
